Citation Nr: 0026961	
Decision Date: 10/11/00    Archive Date: 10/19/00	

DOCKET NO.  94-48 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for defective hearing 
in the left ear.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse





ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to September 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 1993 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Portland, Oregon.

The veteran's case was previously before the Board in 
December 1996, at which time it was REMANDED for additional 
development.  Subsequent to the Board's remand, the RO, in a 
decision of January 2000, granted service connection for 
defective hearing in the right ear.  Accordingly, the sole 
issues remaining for appellate review are those listed on the 
title page of this decision.


FINDINGS OF FACT

1.  The veteran's claim for service connection for 
hypertension is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.  

2.  The veteran does not currently exhibit a "hearing loss 
disability" in the left ear as defined by VA regulations.





CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 2000)

2.  As to the issue of entitlement to service connection for 
defective hearing in the left ear, the appellant has not 
submitted a claim which has legal merit.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309, 3.385 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of either 
hypertension or left ear hearing loss.  At the time of the 
veteran's service separation examination in September 1971, 
his blood pressure in the sitting position was 114/66.  
Hearing for the whispered and spoken voice was 15/15 in the 
veteran's left ear.  Audiometric examination revealed pure 
tone air conduction threshold levels, in decibels, as 
follows:



HERTZ



500
1000
2000
4000
LEFT
0
0
0
0

At the time of the veteran's service separation examination, 
no pertinent diagnoses were noted.  

A private audiometric examination conducted in April 1974 
revealed pure tone air conduction threshold levels, in 
decibels, as follows:





HERTZ





250
500
1000
2000
4000
6000
8000
LEFT
0
0
0
0
0
10
10

No pertinent diagnosis was noted.

In June 1993, a VA general medical examination was 
accomplished.  At the time of examination, the veteran 
indicated that his "main concern" was that of a high 
frequency hearing loss, which he related to his "long term 
duty" as a helicopter pilot in Vietnam.  Regarding his claim 
for hypertension, the veteran stated that he did not know why 
any such claim was filed, inasmuch as he had no history of 
hypertension.  The veteran further stated that he had "never 
been told" that his blood pressure was high, nor had it 
(i.e., his blood pressure) ever been high at any time that it 
had been measured.  On physical examination, the veteran's 
blood pressure was 108/70 in the sitting position, 104/78 in 
the recumbent position, and 108/80 in the standing position.  
No pertinent diagnosis was noted. 

On VA audiometric examination, likewise conducted in June 
1993, the veteran gave a history of hearing loss since 1988.  
Audiometric examination revealed pure tone air conduction 
threshold levels, in decibels, as follows:





HERTZ





250
500
1000
2000
3000
4000
6000
8000
LEFT
0
0
0
0
20
30
25
5

Speech recognition ability utilizing the Maryland CNC word 
list was 92 percent in the veteran's left ear.  The pertinent 
diagnosis was mild sensorineural hearing loss at 4,000 Hertz 
only.  

At the time of the period of VA hospitalization for an 
unrelated medical problem in July 1993, there was noted a 
"questionable" history of hypertension, for which the veteran 
had received no treatment.

At the time of a period of VA hospitalization for unrelated 
medical problems from January to April 1994, the veteran 
stated that, while an "aircraft commander" in the Republic of 
Vietnam, he experienced episodes of high blood pressure, for 
which he was "monitored carefully."  Reportedly, on those 
occasions when the veteran's blood pressure was deemed "too 
high" for him to fly, he would be temporarily grounded.  On 
physical examination at the time of admission, the veteran's 
blood pressure was 134/90.  No pertinent diagnosis was noted.

During the course of a VA psychiatric examination in July 
1994, the veteran stated that, on those occasions in Vietnam 
when he had been on duty "for long hours," his blood pressure 
would become elevated.  The veteran further stated that, 
subsequent to his service, he worked for the Caterpillar 
company, and in a lumber mill.

In July 1994, a VA cardiovascular examination was 
accomplished.  At the time of examination, there was noted a 
"questionable history" of hypertension.  When questioned, the 
veteran denied that he had ever had hypertension 
"consistently," stating that it (his blood pressure) had only 
been elevated "during emotional upset related to his post-
traumatic stress disorder."  A review of the veteran's chart 
"more or less" corroborated this fact, given that most of his 
blood pressures were in the low normal range.  Currently, the 
veteran was on medication.  However, this medication had been 
prescribed for his symptoms of hypervigilance, and not for 
hypertension.  

On physical examination, the veteran's blood pressure was 
118/86 with a pulse of 114 in the supine position.  Sitting 
upright, the veteran's pulse was 86, and his blood pressure 
was 110/80.  Funduscopic examination showed no sign of 
hypertensive retinopathy.  In the opinion of the examiner, 
the veteran's diagnosis of hypertension was not warranted, 
inasmuch as he (the veteran) had exhibited only transient 
hypertension "in a setting of emotional upset" in the past.  

In correspondence submitted in July 1994, a private 
neuropsychiatrist wrote that, on those occasions when the 
veteran experienced "extreme stress" in Vietnam, he "had to 
have his blood pressure checked every 20 days, and when it 
was too high, be taken out of combat for a few days."  

During the course of VA outpatient treatment in July 1995, it 
was noted that the veteran had apparently been "scheduled 
into hypertension by mistake."  

In September 1996, the veteran (accompanied by his wife) was 
afforded a hearing before a traveling veterans' law judge.  
During the course of that hearing, the veteran testified that 
his current high frequency hearing loss was the result of 
"sound coming through the earphones from the transmission and 
the engine of (his) helicopter."  The veteran further 
testified that, were he to cease taking medication for his 
hypertension, his blood pressure would "go up to about 145," 
and he would "break out in sweats."

During the course of VA outpatient treatment in February 
1997, it was noted that the veteran's hypertension was "well 
controlled" on medication.

In correspondence of March 1997, the veteran's private 
neuropsychiatrist wrote that the veteran had a history of 
hypertension which had "apparently" been documented in the 
Vancouver Rehabilitation Program.  Additionally noted was 
that the veteran had been placed on medication.  In an 
attempt to better ascertain the veteran's true blood 
pressure, his medication was discontinued.  Following the 
cessation of medication, the veteran's diastolic blood 
pressure was borderline or slightly elevated, running "at 
about 92 to 93."  The veteran's systolic pressure ran "about 
130."  Of some concern to the veteran's neuropsychiatrist was 
that the veteran's borderline hypertension "might be related 
to the long-term psychophysiological response of long-term 
combat."  Reportedly, since he had been monitoring the 
veteran's blood pressure, even on medication, it had been 
"abnormal for his age."

In a statement of mid-May 1997, a VA audiologist wrote that 
the loss in hearing sensitivity exhibited by the veteran on 
examination in June 1993 was "consistent with those seen in 
cases of acoustic trauma."  Further noted was that the 
veteran's military experience had subjected him to 
environments and situations which could result in acoustic 
trauma and subsequent loss in hearing sensitivity.  
Specifically, helicopter pilots did experience hearing loss 
due to the positioning of gear mechanisms for the propellers 
as well as engine noise.  Whether the veteran's hearing loss 
in 1993 was totally the result of his experiences in 1969-
1970, was, in the opinion of the VA audiologist, "an 
impossible question to answer."  However, it was fair to 
assume that the veteran's military experience as a helicopter 
pilot had contributed to his loss in hearing noted in 1993.  
Accordingly, it was the opinion of the VA audiologist that 
the veteran's hearing loss had begun as a result of exposure 
to noise experienced during his military service.

In August 1997, an additional VA cardiovascular examination 
was accomplished.  At the time of examination, it was noted 
that the veteran's records had been reviewed, and that these 
records included both examination and laboratory data 
extending from July 1993 through February 1997.  Multiple 
blood pressure measurements had been reviewed, as were a July 
1993 computerized axial tomography of the veteran's head 
(described as normal), and an April 1997 electrocardiogram 
(likewise normal).  Based on a review of the record, the 
veteran's Clonidine doses included a .1 milligram tablet 
twice a day on April 8, 1994; a .1 milligram tablet "QHS" on 
June 8, 1995; 1 tablet "QHS" on June 20, 1995; and one tablet 
"QDAY" on February 18, 1997.  A physician's note stated that, 
on April 8, 1994, a Clonidine trial was initiated "which 
benefited CNS hyperarousal symptoms."  An additional note on 
June 20, 1995 was to the effect that the veteran's Clonidine 
dose was "too low to control blood pressure."  Rather, the 
veteran had been placed on Clonidine by the post-traumatic 
stress disorder clinic "to aid sleep."

In the opinion of the examiner, "essential hypertension was 
not present."  This was felt to be the case since essential 
hypertension required, at a minimum, diastolic blood pressure 
levels which were elevated (to at least 140/90) on three 
separate measurements, ideally in three separate months, 
without end-organ damage, or, alternatively, typical classic 
evidence of end-organ damage accompanied by a single blood 
pressure elevation.  In the veteran's case, there was no 
evidence of end-organ hypertensive damage.  Moreover, the 
stated reason for the use of Clonidine in the veteran was for 
purposes of "sedation."  According to the examiner, when 
Clonidine was taken for abnormally elevated blood pressure 
and then abruptly discontinued, blood pressure levels might 
rebound to pretreatment levels.  In rare cases, this rebound 
blood pressure level might exceed the pretreatment level.  
However, this rare excess rebound was seen only with daily 
doses 5 to 20 times higher than the veteran's daily dose, and 
with diastolic blood pressures of from 15 to 40 mm Hg higher.  
Accordingly, in the opinion of the examiner, there was "no 
evidence of hypertension due to Clonidine."

In correspondence of April 1998, the veteran's private 
neuropsychiatrist wrote that, while he (the veteran) was a 
patient at the Vancouver Post-traumatic Treatment Program, he 
had been placed on Clonidine, "possibly because of his 
startle response and because of tachycardia and borderline 
hypertension."  Reportedly, in January 1997, the veteran's 
neuropsychiatrist had stopped his Clonidine for a brief 
period, and, during that time, his blood pressure was 
approximately 125/90, or "borderline."  According to this 
neuropsychiatrist, the veteran's blood pressure was usually 
"borderline" with regard to his diastolic pressure.  
Reportedly, this had been noted by the VA during an 
examination in January 1994 at Vancouver.  At that time, the 
VA stated that the veteran had a tachyarrhythmia of 130 on 
admission, which decreased to approximately normal, and then 
increased with stress.  Additionally noted was that the 
veteran's blood pressure was reportedly 134/90, which would 
be "fairly consistent" with what the veteran's private 
neuropsychiatrist had seen.  It was the impression of the 
veteran's private neuropsychiatrist that the veteran's 
"borderline hypertension" was related to post-traumatic 
stress disorder and anxiety.

In July 1998, an additional VA audiometric examination was 
accomplished.  At the time of examination, it was noted that 
a review of the veteran's prior audiological evaluation in 
June 1993 revealed the presence of a marginal high frequency 
sensorineural hearing loss bilaterally.  The veteran gave a 
positive history of middle ear disease, but "none recently."  
Further noted was a history of "unprotected excessive noise 
exposure."  Audiometric examination revealed pure tone air 
conduction thresholds, in decibels, as follows:





HERTZ





250
500
1000
2000
3000
4000
6000
8000
LEFT
-5
0
5
0
35
35
20
0

Speech discrimination results as determined by the Maryland 
CNC word list showed 94 percent discrimination ability in the 
veteran's left ear.  The pertinent diagnosis was of hearing 
within normal limits from 250 through 2000 Hertz, with a mild 
"notch" high frequency sensorineural hearing loss in the left 
ear.  Word recognition was described as "good to excellent" 
with elevated presentation levels. 

In late August 1999, an additional VA cardiovascular 
evaluation was accomplished.  At the time of examination, it 
was noted that the veteran's compensation and pension 
examination report was based on a review of his claims folder 
and various other medical records available from the local VA 
medical center.  In response to the question whether the 
veteran's hypertension was caused by his post-traumatic 
stress disorder, the answer was "no."  In point of fact, the 
veteran's medical records from the local VA medical center 
did not support his claim of hypertension.

A clinical summary of the veteran's claims folder and medical 
records showed a history of post-traumatic stress disorder.  
As for a diagnosis of hypertension, the examiner "did not see 
any medical data to suggest this claim" in the chart 
available to him.  While there was a December 1997 note from 
the veteran's primary care provider regarding "a question of 
hypertension," this was felt to be due to rebound 
hypertension resulting from the abrupt discontinuation of 
Clonidine.  Since the 1997 note, there had been no further 
mention of hypertension in the veteran's problem list.  With 
the exception of an elevated systolic blood pressure of 147 
in June 1999, the veteran's blood pressures had been within 
the normal range.  

Following a review of the veteran's August 1997 compensation 
and pension examination, it was noted that the reviewer had 
found "no medical data to suggest a diagnosis of essential 
hypertension."  Rather, according to the veteran's chart, he 
had been started on Clonidine by the psychiatric service, 
"for CNS hyperarousal symptoms."  Furthermore, the veteran's 
current Clonidine dose of .1 mg qhs was a very low dose, 
which should not have had a significant effect on his blood 
pressure.

Since the veteran's last review in August 1997, and with the 
exception of one isolated elevated systolic blood pressure on 
a clinic visit in early June 1999, there had been "no new 
data to suggest a diagnosis of hypertension."  The veteran's 
blood pressure since December 1997 had been within normal 
limits.  Furthermore, during the course of an exercise stress 
test in early March 1997, the veteran had experienced an 
appropriate elevation of his systolic blood pressure with 
exercise.  At that time, the veteran's peak blood pressure 
was 162/90, which was an appropriate response to exercise.

In summary, in the opinion of the reviewing VA physician, 
while the veteran did have symptoms consistent with post-
traumatic stress disorder, there was "no medical data to 
suggest a diagnosis of hypertension."  To fit the clinical 
criteria for a diagnosis of hypertension, there would be 
required three separate measurements with systolic pressures 
greater than or equal to 140, or diastolic pressures greater 
than or equal to 90, without end-organ damage, or, in the 
alternative, classic evidence of end-organ damage with a 
single blood pressure elevation.  Except for the veteran's 
single isolated mildly elevated systolic blood pressure, his 
systolic blood pressures and diastolic blood pressures had 
been within normal limits.  Moreover, there was no evidence 
of end-organ damage as documented in the medical records.  
The December 1997 note suggested that the veteran's blood 
pressure elevation following the discontinuation of Clonidine 
was rebound hypertension resulting from abrupt 
discontinuation of that medication rather than essential 
hypertension.  Lastly, the Clonidine that the veteran had 
been prescribed represented a "very low dose," which had been 
prescribed by the psychiatry clinic for CNS hyperarousal 
symptoms and to aid in sleep, rather than for the treatment 
of hypertension.  Accordingly, in the opinion of the VA 
reviewing physician, the veteran's medical record "did not 
show evidence of essential hypertension."

Analysis

As regards the issues currently on appeal, the threshold 
question which must be resolved is whether the veteran's 
claims are well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 2000); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A well-grounded claim is a plausible claim, meaning 
a claim which appears to be meritorious.  See Murphy, 1 Vet. 
App. 81.  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claims which would "justify a belief by a 
fair and impartial individual that the claims are plausible."  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
service injury or disease and the current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Heuer v. 
Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  The second and third elements of this 
equation may also be satisfied under 38 C.F.R. § 3.303(b) by 
(a) evidence that a condition was "noted" during service or 
during an applicable presumptive period; (b) evidence showing 
post service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post service symptomatology.  
See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 
(1997).  Alternatively, service connection may be established 
under 38 C.F.R. § 3.303(b) by evidence of (i) the existence 
of a chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See Robinette 
v. Brown, 8 Vet. App. 69 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000).  Moreover, where a veteran served 90 days or 
more during a period of war, and an organic disease of the 
nervous system, such as sensorineural hearing loss, or 
hypertension becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Finally, service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1999).  

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
threshold for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC test are 
less than 94 percent.  38 C.F.R. § 3.385 (1999).

In the present case, service medical records are entirely 
negative for history, complaints, or abnormal findings 
indicative of the presence of defective hearing in the 
veteran's left ear.  At the time of a service separation 
examination in September 1971, the veteran's hearing for the 
whispered and spoken voice was 15/15 in his left ear.  
Audiometric findings were, similarly, within normal limits, 
and no pertinent diagnosis was noted.  The earliest clinical 
indication of the presence of defective hearing in the 
veteran's left ear is revealed by a VA audiometric 
examination dated in June 1993, more than 20 years following 
the veteran's discharge, at which time there was noted a 30 
decibel threshold at 4000 Hertz, in conjunction with 
92 percent speech discrimination in the veteran's left ear.

The Board acknowledges that, notwithstanding the lack of 
proximity between the veteran's left ear hearing loss and his 
reported inservice noise exposure, a VA audiologist has 
offered his opinion that the veteran's hearing loss is, in 
fact, the result of "exposure to noise experienced during the 
veteran's military service."  However, as of the time of a 
recent VA audiometric examination in July 1998, there existed 
no left "hearing loss disability" within the meaning of the 
aforementioned regulations governing the award of 
compensation benefits.  See 38 C.F.R. § 3.385 (1999).  Under 
such circumstances, the veteran's claim for service 
connection for defective hearing in the left ear has no legal 
merit, and must be denied.  See Sabonis V. Brown, 6 Vet. App. 
426 (1994). 

Turning to the issue of service connection for hypertension, 
the Board notes that service medical records, including the 
veteran's service separation examination in September 1971, 
are negative for any evidence whatsoever of that disability.  
Indeed, at the time of a VA general medical examination in 
June 1993, the veteran stated that his "main concern" was his 
high frequency hearing loss, and that he "did not know why" a 
claim for hypertension had been filed, inasmuch as he "had no 
history of hypertension."  The veteran further commented that 
he had never been told that his blood pressure was high, nor 
had it been "high" at any time that it had been measured.  On 
subsequent VA cardiovascular examination in July 1994, the 
veteran denied that he had ever had hypertension 
"consistently," stating that it had only been elevated 
"during emotional upsets related to his post-traumatic stress 
disorder."  A review of the veteran's chart conducted at that 
time corroborated that statement, with the majority of the 
veteran's blood pressures "being in the low normal range."  
While the veteran had, in fact, been prescribed Clonidine, he 
took this medication for relief of hypervigilance, and not 
for hypertension.  

The Board concedes that, based on various statements 
contained in the veteran's file, he has on occasion been 
described as suffering from "questionable" and/or 
"borderline" hypertension.  However, a review of pertinent 
data would appear to indicate that those determinations were 
reached in the absence of a longitudinal review of the 
veteran's medical records.  In point of fact, a VA examiner, 
following just such a review in August 1997, categorically 
stated that, as concerned the veteran, "essential 
hypertension (was) not present."  A subsequent VA examiner 
(in August 1999) was of a similar opinion, stating that the 
veteran's medication (Clonidine) had, in fact, been 
prescribed for CNS hyperarousal symptoms associated with the 
veteran's service-connected post-traumatic stress disorder, 
and not for control of essential hypertension.  In fact, 
there were no medical data to suggest a diagnosis of 
essential hypertension.  Nor did the veteran's medical 
records show evidence of that disability.

As noted above, in order for a claim to be well grounded, 
there must, at a minimum, be competent evidence of current 
disability.  See Caluza v. Brown, 7 Vet. App 498 (1995).  
Absent current evidence of chronic hypertension, the 
veteran's claim for that disability is not well grounded, and 
must be denied.


ORDER

Service connection for defective hearing in the left ear is 
denied.

Service connection for hypertension is denied.



		
	Gary L. Gick
	Veterans Law Judge
Board of Veterans' Appeals




 

